ACCEPTED
                                                                                11-16-00324-CR
                                                                   ELEVENTH COURT OF APPEALS
                                                                             EASTLAND, TEXAS
                                                                               7/6/2017 1:12 PM
                                                                          SHERRY WILLIAMSON
                                                                                         CLERK




                                                                FILED IN
                                                         11th COURT OF APPEALS
                                                            EASTLAND, TEXAS
                           No. 11-16-00324-CR              7/6/17 1:12:01 PM
                                                           SHERRY WILLIAMSON
                                                                  Clerk
                    IN THE COURT OF APPEALS
               FOR THE ELEVENTH DISTRICT OF TEXAS


                         NATHANIEL OLIVAS

                                            Appellant,
                                   v.

                           STATE OF TEXAS,

                                            Appellee.


                ON APPEAL FROM THE 161ST JUDICIAL
                 DISTRICT OF ECTOR COUNTY, TEXAS
                         CAUSE NO. B-44,614

___________________________________________________________________

SECOND MOTION TO EXTEND TIME TO FILE BRIEF OF APPELLANT



M. Michele Greene
State Bar Number 00789966
2833 Wildwood Ave.
Odessa, Texas 79761
Tel: (432) 238-1255
Email: mmg@michelegreenelaw.com

Attorney on Appeal for Appellant
TO THE HONORABLE COURT OF APPEALS:

          NOW COMES NATHANIEL OLIVAS, Appellant herein, (“Appellant”), files

this his Second Motion to Extend Time to File Brief of Appellant, and would

respectfully show the Court as follows:

                                            1.

          This appeal involves a punishment trial that resulted in a Judgement of

Conviction by Jury dated October 4, 2016. Appellant perfected his appeal by timely

filing his Notice of Appeal on or about November 1, 2016.

                                            2.

          Appellant’s brief was due to be filed on June 29, 2017.

                                            3.

          Since May 31, 2017, Greene has participated in the following hearings and

trials:

          (1)   In the Interest of N.L..R., a Child; Cause No. 20519; In the 109th
                Judicial District Court of Andrews County, Texas;
          (2)   In the Matter of the Guardianship of L.M.G., a Minor; Cause No.
                G12746; In the County Court at Law of Midland County, Texas
          (3)   In the Matter of the Guardianship of N.A.L., a Minor; Cause No.
                G12745; In the County Court at Law #2 of Midland County,
                Texas.
          (4)   In the Matter of the Guardianship of Carla Gwen Good Strasner,
                an Incapacitated Person; Cause No. G1135-CCL; In the County
                Court at Law of Ector County, Texas.


                                      Page -2-
       (5)   In re: T. Klostermann, Annuitant; No. 11123-D; In the 350th
             judicial District Court of Taylor County, Texas;
       (6)   In the Interest of a Child; Cause No. E-17,120-AD; In the 446th
             Judicial District Court of Ector County, Texas;
       (7)   In the Interest of J.E.D. and K.R.D., Cause No. B-3476-PC; In the
             161st Judicial District Court of Ector County, Texas.

       During the past thirty days, Greene participated in a pretrial writ of habeas

corpus hearing involving double jeopardy issues in which Greene was appointed

appellate counsel in the following criminal case:

       State of Texas v. Ramon Quiroga; Cause No. C-40,472; In the 244th
       Judicial District Court of Ector County, Texas.

       During this same time period, Greene investigated, researched, drafted, and

filed a motion for new trial in the following criminal case in which she was appointed

appellate counsel for the defendant five days before his notice of appeal was due to

be filed:

       State of Texas v. Micah May, Cause No. B-16-0495-CR; In the 161st
       Judicial District Court of Ector County, Texas.

       During the past four weeks, Greene also participated in settlement negotiations

in the following appeal:

       Robert Eugene Carter v. Alice Sliwicki & Enga Skiver, et al, Case No.
       08-17-00052-CV; In the Eighth Court of Appeals of El Paso, Texas.

       Greene is currently in the midst of completing the appellant’s brief in the

following appeal:

                                       Page -3-
      State of Texas v. Violet Maree Walter; Case No. 11-17-00002-CR; In the
      Eleventh Court of Appeals of Eastland, Texas.

                                           4.

      As a result of Greene’s appellate briefing schedule and hearing and trial

schedule, Appellant was unable to timely file his brief in this case. Thus, this second

request for an extension is not for delay but that justice may be served, and Appellant

respectfully requests the Court to grant a second extension of the deadline for filing

Appellant’s brief until July 29, 2017.

      WHEREFORE, Appellant Nathaniel Olivas prays that the Court extend the

time for filing his brief until July 29, 2017.



                                         Respectfully submitted,

                                         M. MICHELE GREENE
                                         Attorney at Law
                                         2833 Wildwood Ave.
                                         Odessa, Texas 79761
                                         Tel: (432) 238-1255
                                         Email: mmg@michelegreenelaw.com

                                         By:     /s/ M. Michele Greene
                                                 M. Michele Greene
                                                 State Bar No.00789966

                                                 Attorney for Appellant Nathaniel
                                                 Olivas


                                         Page -4-
                            Certificate of Compliance

       In accordance with Rules 9.4(e) and (i) of the TEXAS RULES OF APPELLATE
PROCEDURE, the undersigned attorney of record certifies that this Second Motion to
Extend Time to File Brief contains 14-point typeface for the body of the motion,
contains 532 words, excluding those words identified as not being counted in Rule
9.4(i)(1), and was prepared on Word Perfect Version X7.


                                             /s/ M. Michele Greene
                                             M. Michele Greene



                               Certificate of Service

      I hereby certify that a true and correct copy of the above and foregoing Second
Motion to Extend Time to File Brief of Appellant was served electronically via efile
on July 6, 2017, to:

Michael Bloch
Ector County District Attorney’s Office
Ector County Courthouse
300 N. Grant Ave. Rm. 305
Odessa, Texas 79761
MICHAEL.BLOCH@ectorcountytx.gov

Attorney for Appellee
State of Texas


                                             /s/ M. Michele Greene
                                             M. Michele Greene




                                      Page -5-